FILED
                             NOT FOR PUBLICATION
                                                                              JAN 10 2017
                      UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


DOUGLAS CLABAUGH,                                 No. 14-17398

                Plaintiff-Appellant,              D.C. No. 2:13-cv-01061 HRH

 v.
                                                  MEMORANDUM*
COUNTY OF YUMA,

                Defendant-Appellee.


                      Appeal from the United States District Court
                               for the District of Arizona
                      H. Russel Holland, District Judge, Presiding

                       Argued and Submitted December 16, 2016
                               San Francisco, California

Before: BYBEE and N.R. SMITH, Circuit Judges, and KOBAYASHI,** District

Judge.

         Douglas Clabaugh argues on appeal that the district court incorrectly granted

summary judgment to Yuma County on his 42 U.S.C. § 1983 claim for violation of


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
his right to due process under the Fourteenth Amendment of the United States

Constitution. We review a district court’s grant of summary judgment de novo.

Pavoni v. Chrysler Grp., LLC, 789 F.3d 1095, 1098 (9th Cir. 2015). We affirm.

      First, Clabaugh argues that Yuma County failed to provide him with relevant

documents ten days prior to his hearing, as required by Ariz. Rev. Stat. § 38-1101

(2012). It is well-established that the requirements of Fourteenth Amendment due

process are determined by federal, not state law. Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 541 (1985). Thus, Yuma County’s failure to comply

with state law did not, on its own, deprive Clabaugh of procedural due process.

Further, Yuma County’s failure to provide Clabaugh with the relevant documents

before the hearing did not violate his right to due process. Clabaugh knew the

contents of the relevant documents, and Yuma County’s failure to provide the

documents earlier did not prevent him from meaningfully representing himself.

      Second, Clabaugh argues that restricting his counsel to act only as an

observer rendered the hearing constitutionally insufficient. It is undisputed that

Yuma County employees told Clabaugh’s counsel that she was at the hearing as an

observer. However, the hearing notice stated that a representative “may be

permitted to examine witnesses.” Clabaugh’s attorney was only asked to attend the

hearing the night before, but did not ask for a continuance. Had Clabaugh’s


                                          2
attorney requested adequate time to prepare for the hearing, she would have been

fully informed on the scope of her representation. Nevertheless, Clabaugh had an

“opportunity to be heard at a meaningful time and in a meaningful manner.”

Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (citations and internal quotation

marks omitted). Clabaugh was allowed to present evidence and call witnesses.

Clabaugh was allowed to confront adverse witnesses and evidence presented

against him. Clabaugh’s attorney was permitted to sit next to Clabaugh and advise

him throughout the hearing. Furthermore, neither Clabaugh nor his attorney

objected to any of the procedures used at the hearing. And neither Clabaugh nor

his attorney filed any documents or requested additional procedures after the

hearing or at anytime before the hearing officer issued his decision. Accordingly,

the hearing was constitutionally adequate and any shortcomings in representation

were not caused by Yuma County.

      Finally, Clabaugh argues that Yuma County’s submission of his termination

to the sheriff of another county for review did not cure the procedural deficiency.

“[S]ome form of hearing is required before an individual is finally deprived of a

property interest.” Id. (citations omitted). Clabaugh was not denied procedural

due process – he was placed on administrative leave on October 15, 2012; he was

provided notice of dismissal; he received notice of his post-termination hearing;


                                          3
and he was provided with an opportunity to be heard. Submission of his

termination for further review was an additional step that Yuma County elected to

complete, which was not required by the Fourteenth Amendment.

      AFFIRMED.




                                        4